Shulman, Presiding Judge.
This court having entered on September 10,1980, a judgment in the above-styled case, 155 Ga. App. 679 (272 SE2d 544), affirming the judgment of the trial court; and the judgment of this court having been reversed on certiorari by the Supreme Court in St. Regis Paper Co. v. Brown, 247 Ga. 361 (276 SE2d 24) the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Quillian, C. J., and Carley, J., concur.